NORVELL, Justice.
The order heretofore entered in this cause overruling appellants’ motion for rehearing is set aside. Said motion for rehearing is granted. The judgment of the trial court overruling appellants’ plea of privilege is reversed and the cause remanded to the trial court with" instructions *96to sustain appellants’ plea of privilege and transfer this cause to the District Court of Edwards County in accordance with Rule 89, Texas Rules of Civil Procedure. Dillard v. Smith, Tex.Sup., 205 S.W.2d 366.